Exhibit October 20, 2008 Contact: Steve Taylor FOR IMMEDIATE RELEASE (509) 892-5287 Press Release 08-18 HuntMountain Reports More Outstanding Drill Results from La Josefina (SPOKANE, WA)HuntMountain Resources Ltd. (OTCBB:HNTM)(Frankfurt:MPT) is pleased to release new high-grade assay results from sixteen diamond core drill holes within the Veta Sur target at the La Josefina gold-silver project in Santa Cruz, Argentina.The latest results contain the highest values of silver and copper intercepted to date by the current drill program including 0.8 meters (2.6 ft) of 3,540 grams/tonne (g/t) (103.3 ounces/ton)(oz/t) silver in Hole#
